Citation Nr: 0402698	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from May 1967 to 
December 1968.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in October 2000.  
Following the issuance of a statement of the case by the RO 
in October 2002, the appellant requested, and was granted, a 
120 day extension of the time for perfecting his appeal.  He 
perfected his appeal to the Board by timely filing a 
substantive appeal in February 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The appellant argues that he has PTSD that is related to 
traumatic events to which he was exposed during his active 
duty in Vietnam during the Vietnam Era.  He claims that he 
experiences dreams about those events, and that the dreams 
have become more frequent since he filed his claim.  

The appellant was afforded a VA psychiatric examination in 
June 1999, at which time the examiner made no psychiatric 
diagnosis and indicated that a diagnosis of PTSD was not 
warranted due to the lack of PTSD symptomatology.  
Thereafter, the appellant submitted an October 2000 statement 
from P. Oliver, a psychotherapist, who reported that he had 
treated the appellant for PTSD from June 1975 to August 1976.  
The appellant also submitted a statement from P. E. Benanti, 
D.O., who indicated that, to the best of his knowledge 
(because he had no records), he remembered having referred 
the appellant to Dr. P. Lotesta for psychiatric evaluation in 
1975.  The appellant indicated in an October 2000 statement 
that both he and Dr. Benanti believed that Dr. Lotesta was 
dead.  In November 2001, the Wilkes Barre, PA., VA Medical 
Center scheduled the appellant for another VA psychiatric 
examination because records received subsequent to the June 
1999 VA psychiatric examination showed the appellant had 
PTSD.  However, the appellant indicated in a December 2001 
statement that he had cancelled the November 2001 
appointment, apparently because he had moved to Florida.  The 
Board notes that the appellant was not rescheduled for the 
psychiatric examination.  

In his February 2003 substantive appeal, the appellant 
provided the names of two officers, which he indicated could 
have been the company commander he had previously referenced, 
without identifying, as having been killed in a mine field.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the VCAA, the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he was exposed during military service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, this case is remanded for the following actions:  

1.  The claims file should be reviewed to ensure 
that all VCAA notice obligations have been 
satisfied.  Particularly, the veteran should be 
notified of the applicable provisions of the 
VCAA, including what evidence is needed to 
support his claims, what evidence VA will 
develop, and what evidence the appellant must 
furnish.

2.  The National Personnel Records Center in St. 
Louis, Mo., should be contacted for the purpose 
of obtaining the appellant's service personnel 
records.  The desired records relate to active 
duty performed in the U. S. Army during the 
period from May 1967 to December 1968.  If no 
such service personnel records can be found, or 
if they have been destroyed, specific 
confirmation of that fact should be so stated.

3.  The veteran should be asked to provide 
another comprehensive statement containing as 
much detail as possible regarding the stressor(s) 
to which he alleges he was exposed to while in 
service.  The appellant should be asked to 
provide specific details of the claimed stressful 
events during service, such as dates, places, 
detailed descriptions of events, and any other 
identifying information concerning any other 
individuals involved in the events, including 
their names, ranks, units of assignment, or any 
other identifying detail.  The appellant is 
advised that this information is necessary to 
obtain supportive evidence on the stressful 
events and he must be asked to be as specific as 
possible.  He should be further advised that a 
failure to respond may result in an adverse 
action against his claim.  

4.  The veteran also should be asked to provide 
the address of P. Oliver, the psychotherapist who 
claimed to have treated the appellant for PTSD 
between June 1975 and August 1976.  Then, after 
any necessary authorization is obtained from the 
appellant, copies of all treatment records for 
the appellant from the psychotherapist should be 
obtained.   

5.  The appropriate agency should be contacted 
and requested to provide the unit 
history/operation reports/lessons learned 
pertaining to the appellant's unit in Vietnam- 
the 588th Engineer Battalion (Combat) during the 
period he was attached to the unit.  All records 
obtained should be associated with the claims 
file.  

6.  When the above requested information has been 
obtained, and if there remains any question as to 
whether any identified stressor can be 
corroborated, the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150-
3197, should be contacted and asked to provide 
any other available information which could serve 
to corroborate any indicated stressor.  Any 
information obtained is to be associated with the 
claims folder and any additional development 
suggested by USASCRUR should be undertaken.  

7.  Following the above, there should be a 
specific determination, based upon the complete 
record, with respect to whether the appellant was 
exposed to the specific events claimed as 
stressors in service.   

8.  If, and only if, the record establishes the 
existence of any event claimed as a stressor, 
then the veteran should be examined to determine 
the correct diagnosis of any psychiatric disorder 
as may be present.  The stressor or stressors 
that have been determined to be established by 
the record should be identified for the examiner.  
If a diagnosis of PTSD is appropriate, the 
examiner should specify the stressor(s) found to 
be established by the record that was sufficient 
to produce PTSD.  The report of the examination 
should include a complete rationale for all 
opinions expressed.  The entire claims folder 
should be made available to and reviewed by the 
examiner prior to the examination.  

9.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

10.  Following completion of the above requested 
actions, the claim should be re-adjudicated.  If 
the benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case, 
and an appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


